UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 000-18122 (Commission File Number) ARC Wireless Solutions, Inc. (Exact name of registrant as specified in its charter) Utah 87-0454148 ( State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6330 North Washington Street, Suite 13 Denver, Colorado, 80216-1146 (Address of principal executive offices including zip code) (303) 421-4063 (Registrant’s telephone number, including area code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo X As of May 1, 2011, the Registrant had 3,091,350 shares outstanding of its $.0005 par value common stock. ARC Wireless Solutions, Inc. Quarterly Report on FORM 10-Q For The Period Ended March 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 14 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 6. Exhibits 15 SIGNATURES 16 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements ARC Wireless Solutions, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, December 31, (unaudited) * Assets Current assets: Cash and equivalents $ $ Accounts receivable – trade, net Inventory, net Other current assets 52 29 Total current assets Property and equipment, net Other assets: Intangible assets, net Deposits 6 2 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of capital lease obligations 95 95 Total current liabilities Capital lease obligations, less current portion - - Total liabilities Stockholders’ equity: Preferred stock, $.001 par value, 2,000,000 authorized, none issued and outstanding - Common stock, $.0005 par value, 250,000,000 authorized,3,091,000 outstanding in 2011 and 2010, respectively. 2 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * These numbers were derived from the audited financial statements for the year ended December 31, 2010.See accompanying notes. 3 ARC Wireless Solutions, Inc. Condensed Consolidated Statements of Operations (Unaudited, in thousands except share and per share amounts) Three Month Ended March 31, Sales, net $ $ Cost of sales Gross Profit Operating expenses Selling, general and administrative Loss from operations ) ) Other Income (expense) Interest expense - (1 ) Other income 10 11 Total other income 10 10 Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares, basic Weighted average shares, diluted See accompanying notes. 4 ARC Wireless Solutions, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited, in thousands) Three Months Ended March 31, Operating activities Net loss from operations $ ) $ ) Adjustments to reconcile net loss from operations to net cash provided by (used in) operating activities: Depreciation and amortization 42 48 Non-cash stock compensation 8 8 Provision for doubtful accounts Changes in operating assets and liabilities: Accounts receivable, trade ) ) Inventory 71 Prepaids and other current assets ) ) Other assets (4 ) ) Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Investing activities Patent acquisition costs (6
